993 F.2d 882w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Merlin HANSEN;  Dolores Hansen, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 92-55839.
United States Court of Appeals, Ninth Circuit.
Submitted May 12, 1993.Decided May 24, 1993.Redesignated as Opinion Sept. 8, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 7 F.3d 137.